 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Emad Zaki,                                       No. CV-16-01920-PHX-DLR
10                 Plaintiff,                         ORDER
11   v.
12   Banner Pediatric Specialists LLC, et al.,
13                 Defendants.
14
15
16          On September 26, 2018, the Court granted in part and denied in part Defendants’

17   motion for summary judgment.1 (Doc. 128.) Specifically, the Court granted summary

18   judgment in favor of Defendants on Counts I, II, III, and IV of Plaintiff’s first amended

19   complaint. The Court also granted summary judgment on Count VII as to Plaintiff’s

20   claim that Defendants failed to provide relief from excess on-call coverage by hiring an

21   additional specialist, but denied summary judgment as to Plaintiff’s allegations that

22   Defendants failed to: (1) hire an additional physician specializing in pediatric nephrology,

23   thereby causing him to be unable to use his accrued paid time off (“PTO”); (2)

24   compensate for his unused PTO; (3) pay his base salary during the ninety-day termination

25   notice period; and (4) pay him under Defendants’ Physician Incentive Plan for 2014. (Id.

26   at 12-14.)

27          On October 9, 2018, Defendants moved the Court to reconsider the portion of its

28          1
           Defendants refers to Banner Pediatric Specialists LLC, Banner Medical Group
     (“BMG”), and Banner Health Network.
 1   order denying summary judgment. On October 25, 2018, Plaintiff filed a response to the
 2   motion for reconsideration. (Doc. 142.) For the reasons stated below, Defendants’
 3   motion is granted.
 4   I. Legal Standard
 5            Motions for reconsideration are disfavored and should be granted only in rare
 6   circumstances. Defenders of Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz.
 7   1995).       Mere disagreement with a previous order is an insufficient basis for
 8   reconsideration. See Leong v. Hilton Hotels Corp., 689 F. Supp. 1572, 1573 (D. Haw.
 9   1988). “Reconsideration is appropriate if the district court (1) is presented with newly
10   discovered evidence, (2) committed clear error or the initial decision was manifestly
11   unjust, or (3) if there is an intervening change in controlling law.” Sch. Dist. No. 1J,
12   Multnomah Cty. v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993). A motion for
13   reconsideration ordinarily will be denied “absent a showing of manifest error or a
14   showing of new facts or legal authority that could not have been brought to its attention
15   earlier with reasonable diligence.” LRCiv 7.2(g). Further, the motion must “point out
16   with specificity the matters that the movant believes were overlooked or misapprehended
17   by the Court, any new matters being brought to the Court’s attention for the first time and
18   the reasons they were not presented earlier, and any specific modifications being sought
19   in the Court’s Order.” Id.
20   II. Discussion
21            Defendants argue that the Court committed clear error in finding that Plaintiff’s
22   “breach of implied covenant claim is untimely only if it was not brought within two-years
23   after he knew or reasonably should have known the underlying facts.” (Doc. 128 at 12.)
24   The Court agrees.
25            Claims for breach of the implied covenant of good faith and fair dealing based
26   solely on breach of an employment contract are subject to a one-year limitations.2 See
27            2
              Claims for breach of the implied covenant of good faith and fair dealing
     generally are not analyzed as tort claims unless “the contract creates a relationship in
28   which the law implies special duties not imposed on other contractual relationships.”
     Zenaty-Paulsen, 2000 WL 33300666, at *19. Under Arizona law, employment contracts

                                                 -2-
 1   Zenaty-Paulsen v. McLane/Sunwest, Inc., No. 99-CV-PHX-RCB, 2000 WL 33300666, at
 2   *19 (D. Ariz. March 20, 2000) (“Plaintiff’s claim for breach of covenant duplicates her
 3   claim for breach of employment contract, and it is time-barred pursuant to the one-year
 4   statute of limitations provided in A.R.S. § 12-541.”); Day v. LSI Corp., 174 F. Supp. 3d
 5   1130, 1156 (D. Ariz. 2016) (“However, although a two year statute of limitations applies
 6   to claims for breach of an implied covenant of good faith and fair dealing . . . because
 7   [the employee’s] claim is based on a contract theory, a one year statute of limitations
 8   applies” under A.R.S. § 12-541), aff’d, 705 F. App’x 539 (9th Cir. 2017).          Here,
 9   Plaintiff’s implied covenant claim is based on the same facts as his claim for breach of
10   employment contract. (Doc. 18 ¶¶ 101-118.) Therefore, it is subject a one-year statute of
11   limitations.
12          Because Arizona applies the discovery rule, Plaintiff’s breach of implied covenant
13   claim is timely only if it was brought within one-year after he knew or reasonably should
14   have known the underlying facts. The Court, in a prior order (Doc. 36), determined when
15   Plaintiff knew or reasonably should have known the underlying facts to each of his
16   breach of implied covenant claims.
17                  First, [Plaintiff’s] claim that [Defendants] failed to
                    compensate him for excess on-call coverage accrued on July
18                  30, 2014, the last date upon which [Defendants] would have
                    owed him compensation from excess on-call coverage.
19                  Second, [Plaintiff’s] claim that [Defendants] failed to
                    compensate him for unused PTO accrued, at the latest, by the
20                  end of 2014, the last year in which [Plaintiff] could have
                    accrued PTO. Third, [Plaintiff’s] claim that [Defendants]
21                  failed to pay him his base salary during the ninety-day
                    termination notice period accrued no later than April 12,
22                  2015, two weeks after his effective termination on March 29,
                    2015. Fourth, [Plaintiff] claims that [Defendants] failed to
23                  pay his 2014 PIP incentive, but that breach occurred
                    sometime in April 2015, when [Defendants] paid PIP
24                  incentives to other physicians but not to [Plaintiff].

25   All four of these claims are untimely because Plaintiff filed his complaint on June 14,
26   2016, more than one year after he knew or reasonably should have known the underlying
27
     create no such special duties between the employer and employee. See Day, 174 F. Supp.
28   3d at 1156 (finding employment contract did not create special duties from which the
     plaintiff could allege breach of implied covenant sounding in tort).

                                               -3-
 1   facts. Accordingly,
 2          IT IS ORDERED that Defendants’ motion for reconsideration (Doc. 131) is
 3   GRANTED.
 4          IT IS FURTHER ORDERED that, upon reconsideration, Defendants’ motion for
 5   summary judgment (Doc. 111) is GRANTED in full. The Clerk shall enter judgment in
 6   favor of Defendants and against Plaintiff on all claims and terminate this case.
 7          Dated this 14th day of November, 2018.
 8
 9
10
11
                                                  Douglas L. Rayes
12                                                United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -4-
